        Case 1:18-cr-00006-CCC Document 95 Filed 08/19/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :   CRIMINAL NO. 1:18-CR-6
                                        :
            v.                          :   (Judge Conner)
                                        :
EMERSON MILLER,                         :
                                        :
                  Defendant             :

                                    ORDER

      AND NOW, this 19th day of August, 2020, upon consideration of defendant’s

objections to the presentence report, and in accordance with the accompanying

memorandum of today’s date, it is hereby ORDERED that defendant’s objections to

paragraphs 34 and 24 of the presentence report are SUSTAINED as more fully

described in the accompanying memorandum.



                                     /S/ CHRISTOPHER C. CONNER
                                     Christopher C. Conner
                                     United States District Judge
                                     Middle District of Pennsylvania
